DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Christy et al. US 2013/0332488.

In regarding to claim 1 Christy teaches a method for reviewing proposed services, the method comprising the steps of:(a) storing customer information in a database (see username and/or password are associated with a direct customer of the component manufacturer such as a distributor, retailer, or original equipment manufacturer, and the data from the restricted access database includes at least one of the direct customer's current price for the component and the availability of the component from the component manufacturer or a secondary ; (b) using a first device, capturing information regarding the proposed services (see the method includes a step where the mobile site calls the web service for each user initiated component lookup and provides a password to the web service. The web service then authenticates the password and thereafter sends data related to the component(s) selected during the user initiated component lookup to the mobile site, which relays the data to the electronic device…--paragraphs 0039, 0060); (c) streaming the information regarding the proposed services to a streaming server (see software 150 includes a second instruction 154 executable by the electronic device 200 (typically through the communications circuitry 110 (FIG. 1)) to export the access code 156 from memory 106 (FIG. 1) and any information proved in response to the selection of the means for the vehicle part lookup 214 to an external source 178. The third instruction 156 of the software 150 is executable by the electronic device 200 to import data from the restricted access database 180 about a vehicle part found during the user selected vehicle part lookup..—paragraphs 0039, 0042); (d) using the streaming server, compressing and/or encoding or transposing the information regarding the proposed services (see paragraphs 0039, 0042); and (e) sending the compressed encoded and/or transposed information regarding the proposed services to a second device (see third instruction 156 of the software 150 is executable by the electronic device 200 to .  
In regarding to claim 2 Christy teaches a method of claim 1, wherein the step of compressing is performed in real time (see signal transmitting capability sends the VIN to a database external to the electronic device to lookup component information related to the VIN and the signal receiving capability receives information sent back to the electronic device in response to the lookup of component information..—paragraphs0008, 0039).  
In regarding to claim 3 Christy teaches a method of claim 1 further comprising a step of using the streaming server to determine a type of the second device (see signal transmitting capability sends the VIN to a database external to the electronic device to lookup component information related to the VIN and the signal receiving capability receives information sent back to the electronic device in response to the lookup of component information..--paragraphs 0008, 0042-0043).  
In regarding to claim 4 Christy teaches a method of claim 1, wherein the customer information comprises a vehicle identification number (see vehicle part information regarding how to maintain the part, a description thereof, a picture thereof, its part number and/or name, instructions regarding installation, a video regarding installation, a video describing the part..—paragraph 0039).  
 method of claim 1, wherein the customer information comprises a history of related services (see process for obtaining identification of and information related to component parts was automated. Through the use of personal mobile devices, devices located at a point of service such as an auto repair shop or an auto parts store, or other electronic devices, customers and service providers can obtain the needed vehicle part information and at the same time receive additional instructions, videos, technical and other information..—paragraphs 0005, 0007).  
In regarding to claim 6 Christy teaches a method of claim 1 further comprising a step of sending to the second device a cost estimate of the services (see signal transmitting capability sends the VIN to a database external to the electronic device to lookup component information related to the VIN and the signal receiving capability receives information sent back to the electronic device in response to the lookup of component information..—paragraphs 0008, 0039).  
In regarding to claim 7 Christy teaches a method of claim 1 further comprising a step of sending a notification from the second device to the first device, wherein the notice indicates whether a customer has reviewed the compressed information (see user responds to one of the prompts requesting information related to the means for the component lookup by inputting information, a "user input" is created and may be temporarily saved in the memory 106 (FIG. 1) of the electronic device 100, 200. With respect to one or more of the means for component lookup 214 (FIG. 3), the software 150 optionally includes a sixth instruction 164, represented in FIG. 5, executable by the electronic device 200, after the fifth instruction 158, to display the user input along with a prompt for the user to verify that said user input is correct..—paragraph 0044).  
In regarding to claim 8 Christy teaches a method of claim 1, wherein the step of sending is automatic (see electronic device 100 of fig. 1).  
In regarding to claim 9 Christy teaches a method of claim 1 further comprising a step of recording a video and/or audio conversation with a customer (see customers and service providers can obtain the needed vehicle part information and at the same time receive additional instructions, videos, technical and other information..—paragraphs 0005).  
 method of claim 9, wherein the step of recording comprises recording a description of services desired by the customer (see customers and service providers can obtain the needed vehicle part information and at the same time receive additional instructions, videos, technical and other information..—paragraphs 0005).  
In regarding to claim 11 Christy teaches a method of claim 9, wherein the step of recording comprises recording a description of services provided by a service provider (see customers and service providers can obtain the needed vehicle part information and at the same time receive additional instructions, videos, technical and other information..—paragraphs 0005).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL T TEKLE whose telephone number is (571)270-1117.  The examiner can normally be reached on Monday-Friday 8:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL T TEKLE/Examiner, Art Unit 2481